Citation Nr: 1756909	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  13-02 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for a disability associated with elevated creatinine phosphokinase (CPK) levels.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for a disability manifested by skin rashes.

5. Entitlement to service connection for a right hip disability.

6. Entitlement to service connection for a left hip disability.

7. Entitlement to an effective date prior to October 21, 2010 for the grant of service connection for a right knee disability.

8. Entitlement to a rating in excess of 10 percent for a right knee disability.  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1989 to December 1993 with additional service in the Army National Guard.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (CAVC).  An October 2017 CAVC Order remanded the matters for compliance with instructions in an October 2017 Joint Motion for Partial Remand (JMPR) by the parties.  [In the October 2017 JMPR, the parties expressly abandoned any appeal regarding service connection for hypercholesterolemia and seeking to reopen claims of service connection for a back disability, upper chest pain/costochondritis, and fibromyalgia.  The CAVC dismissed those matters in the October 2017 Order, and those matters are no longer before the Board.]  The matters were originally before the Board on appeal from a January 2011 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In March 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  An August 2016 Board decision, in pertinent part, found new and material evidence had not been received to reopen a claim of service-connection for PTSD and denied service connection for elevated CPK, hypertension, a disability manifested by skin rashes, and left and right hip disabilities.  The Veteran appealed the Board decision to the CAVC, resulting in the JMPR.  [The August 2016 Board decision also remanded for further development the matter of service connection for major depressive disorder.  That claim was again remanded for development in September 2017.  The development sought has apparently not yet been completed, and the matter remains pending at the Agency of Original Jurisdiction (AOJ).  Consequently, that issue is not before the Board at this time.]

A March 2017 rating decision granted service connection for a right knee disability, rated 10 percent, effective October 21, 2010.  In a March 2017 notice of disagreement, the Veteran disagreed with the effective date and rating assigned.  A May 2017 report of general information notes the notice of disagreement was received, but a statement of the case (SOC) has not been issued in the matter.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

As noted in the Introduction, a March 2017 rating decision granted service connection for a right knee disability, rated 10 percent, effective October 21, 2010.  In a March 2017 notice of disagreement, the Veteran disagreed with the effective date and rating assigned.  A May 2017 report of general information notes the notice of disagreement was received, but it does not appear the appeal has been activated and a SOC has not been issued in the matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when such occurs, the Board must remand the case for issuance of an SOC.  The Veteran is advised that the earlier effective date and increased rating claims are not fully before the Board at this time, and will be so only if he timely files a substantive appeal after a SOC is issued.  

On review of the JMPR, the Board finds that further development of medical evidence is necessary before the remaining claims on appeal may be properly readjudicated. 
In the October 2017 JMPR, the parties agreed that the evidence indicates a medical opinion may be necessary to decide the claims seeking service connection for a skin disability, hypertension, and left and right hip disabilities.

At the March 2016 Board hearing, the Veteran reported he began having skin rashes in service after cleaning tanks, including parts that contained fuel, that were used in the Gulf War, and that they have persisted.  His DD Form 214 shows his primary specialty was a track vehicle repairer.  His service treatment records (STRs) show he complained of having a rash all over his body in April 1992.  Urticaria was assessed.  In May 1992 he complained that it had not improved.  VA treatment records are largely silent for skin complaints, but a March 2007 VA treatment record notes he complained of a rash on his right arm.  Questionable contact dermatitis was diagnosed.  A February 2014 VA treatment record notes he reported he started getting rashes after cleaning vehicles that had returned from the Gulf War during service.  He has not been afforded a VA nexus examination with respect to the claim of service connection for a disability manifested by skin rashes.  An examination to ascertain whether he indeed has a skin disability and, if so, to determine its likely etiology, is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran contends his hypertension also manifested in service.  For VA adjudication purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The Veteran's STRs show his blood pressure was recorded as 138/96 in February 1990, 138/98 in March 1991, 144/98 in May 1992, 140/94 in March 1993, and 130/90 in May 1993.  On numerous other occasions, it was recorded to be below hypertension levels, including in May 1993.  A January 1994 private treatment record appears to show his blood pressure was recorded as 184/128 after he was transported by ambulance following a motor vehicle accident.  A March 1999 private treatment record notes the Veteran's blood pressure was 130/90, and hypertension was diagnosed.  He reported he did not have a history of hypertension.  VA treatment records show his blood pressure was normal between February 2002 and September 2003, when essential hypertension was diagnosed.  Hypertension continues to be diagnosed.  He has not been afforded a VA nexus examination with respect to the claim of service connection for hypertension.  An examination to secure a medical advisory opinion in the matter is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Alternative theories of entitlement to service connection for a bilateral hip disability have been raised.  The Veteran contends such disabilities are secondary to his service-connected bilateral knee disability.  At the March 2016 Board hearing, he reported VA treatment providers told him his hip disabilities were probably related to his knee disabilities.  Alternatively, his VA treatment records show he complained of right knee pain after falling during a run in January 1990.  A September 1992 treatment record notes he complained of bilateral knee pain and reported he fell from a platform during basic training and landed on his knees.  The complaints of a fall in service raise a direct service connection theory of entitlement (i.e., that the disability had its onset in service).   VA treatment records show he endorsed hip pain in September 2000, October 2008, and February 2011.  He has not been afforded a VA nexus examination with respect to the claim of service connection for a bilateral hip disability.  An examination to ascertain whether he indeed has left and right hip disabilities and, if so, to determine their likely etiology is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83.

In the October 2017 JMPR, the parties agreed that there is evidence the Veteran's elevated CPK level has been associated with constipation and polymyalgia.  A March 1991 treatment record appears to show he was noted to have elevated CPK levels.  A private treatment record notes he had elevated CPK levels in March 1999.  An October 2003 VA treatment record notes myalgia was assessed following a September 2003 car accident.  A separate October 2003 treatment record notes he had high levels of CPK, which could have been due to the recent trauma.  In June 2006, myalgias and chronically elevated CPK were assessed.  An October 2006 VA treatment record notes the elevated CPK level was essentially asymptomatic.  An October 2007 VA treatment record notes an extensive workup had not revealed the source of the elevated CPK.  A February 2013 VA treatment record notes the Veteran still had myalgias and chronically elevated CPK.  No cause had been found.  A separate note notes he reported a private treating physician told him it was due to medication.  He has not been afforded a VA nexus examination with respect to the claim of service connection for a disability associated with elevated CPK levels.  An examination to ascertain whether he indeed has a disability associated with elevated CPK levels and, if so, to determine its likely etiology is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Regarding the matter of whether new and material evidence has been received to reopen a claim of service connection for PTSD, the parties agreed that it appears that relevant treatment records that are constructively of record are outstanding.  At the March 2016 Board hearing, the Veteran reported treatment providers at the Vet Center in Memphis, Tennessee, diagnosed PTSD symptoms related to his reported stressors of participating in live-fire exercises and being involved in an altercation that involved a shootout during service.  Records of such treatment are not associated with the claims file, and it does not appear they were sought.  As all outstanding records of VA psychiatric evaluations or treatment are pertinent evidence, and because VA records are constructively of record, such records must be secured.  

In addition, a letter received in June 2008 notes the Veteran was awarded Social Security Administration (SSA) disability benefits beginning in March 2006.  He reported only his records of VA treatment were considered in that decision, but it does not appear the complete SSA records have been sought.  On remand, the complete record upon which the determination was made should be obtained.

On remand, updated VA treatment records and any records of private treatment for a disability associated with elevated CPK levels, hypertension, a disability manifested by skin rashes, PTSD, and any hip disabilities should be sought.

The case is REMANDED for the following:

1. The AOJ should review the record and issue an appropriate SOC addressing the claims seeking an earlier effective date of service connection and increased rating for the right knee disability.  The Veteran and his representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have full jurisdiction in the matters, he must timely file a substantive appeal.  If that occurs, these matters should be returned to the Board.

2. The AOJ should advise the Veteran that the complete records of any private treatment he received for a disability associated with elevated CPK levels, hypertension, a disability manifested by skin rashes, PTSD, and any hip disabilities are pertinent evidence that is outstanding, and ask him to submit authorizations for VA to secure such records.  The AOJ should secure for the record complete records of such treatment.  If any private records sought are not received pursuant to AOJ's request, the Veteran should be advised that ultimately it is his responsibility to ensure that pertinent private treatment records are received. 

3. The AOJ should obtain from SSA copies of their determination on the Veteran's claim for SSA disability benefits and the record upon which the determination was made. If such records are unavailable, the reason for their unavailability must be explained for the record.

4. The AOJ should secure for association with the record all outstanding records of VA evaluations or treatment the Veteran has received for psychiatric disability, to specifically include any outstanding records from the Vet Center in Memphis Tennessee.  The AOJ should also specifically secure for the record complete copies of the clinical records of all updated VA evaluations and treatment he has received for elevated CPK levels and any associated disabilities, hypertension, a disability manifested by skin rashes, PTSD, and any hip disabilities since September 2017.  If any records requested are unavailable, the reason must be explained for the record, and the Veteran should be so advised.

5. The AOJ should thereafter arrange for a dermatological examination of the Veteran to determine the nature and likely etiology of any current skin disability.  The Veteran's record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each skin disability found, specifically indicating whether or not he has the noted diagnosis of contact dermatitis.  If a skin disability entity noted in the record is not found on examination, the discrepancy must be explained (i.e., was it misdiagnosed, resolved since, etc.).  

(b) Please identify the likely etiology for each skin disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service, to include complaints and treatment for skin conditions and conceded exposure to tanks, tank parts, and tank fuel used in the Gulf War therein.   
If a skin disability is determined to be unrelated to the Veteran's service, the examiner should identify the etiology considered more likely.

The examiner must explain the rationale for all opinions.

6. The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his hypertension.  The Veteran's record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

Is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension arose during (was first manifested in, or is otherwise etiologically related to) his active duty service, to include elevated blood pressure readings therein, and/or in the first postservice year.

If the hypertension is determined to be unrelated to the Veteran's service, the examiner should identify the etiology considered more likely.

The examiner must explain the rationale for all opinions.

7. The AOJ should also arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any left or right hip disability.  The Veteran's record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each hip disability entity found.  

(b) What is the most likely etiology for each hip disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) the Veteran's active duty service, to include as due to his reported falling from a platform therein; or was either caused or aggravated by his service-connected knee disabilities?  If a hip disability is found to not have been caused, but to have been aggravated by a service-connected knee disability, please identify the degree of impairment that is due to such aggravation.

If a diagnosed hip disability is determined to be unrelated to the Veteran's service or his service-connected knee disabilities, please identify the etiological factor(s) considered more likely.

The examiner must explain the rationale for all opinions.

8. The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the presence, nature and likely etiology of any disability associated with elevated CPK levels (and with manifestations of polymyalgia and constipation).  The Veteran's record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each disability associated with elevated CPK levels found, specifically indicating further whether or not manifestations of such disability include the reported polymyalgia and/or constipation.  If such a disability is not found the discrepancy must be explained (was it misdiagnosed, resolved, etc.).  

(b) Please identify the likely etiology for each disability associated with elevated CPK levels diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that any such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service, to include the noted elevated CPK level therein.

If a disability associated with elevated CPK levels is determined to be unrelated to the Veteran's service, the examiner should identify the etiology considered more likely.

The examiner must explain the rationale for all opinions.

9. The AOJ should then review the record and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development 
or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

